DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final amendment was filed by the applicant on July 14, 2022.
Claims 6, 16 and 18 have been cancelled.
Claims 1-5, 7-15, 17, 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The membrane type insulation system for an LNG cargo carrier tank as claimed is not shown or suggested in the prior art because of the use of an insulation system which includes an Invar steel tube structure having at least a first membrane connecting portion that is configured to transfer a load of a cargo tank from a corner portion of said cargo tank to an inner wall of a hull, and an Invar steel corrugation finishing membrane that is connected to both said first membrane connecting portion and a first membrane, where said corrugation finishing membrane seals a gap between said first membrane connecting portion and one or more corrugations of said first membrane.  The prior art also does not show or suggest the use of said insulation system including a gap in the form of a height gap between a portion of said first membrane connecting portion that is connected to said corrugation finishing membrane and a portion of said one or more corrugations of said first membrane.  The prior art also does not show or suggest the use of said insulation system including a first membrane connecting portion and a corrugation finishing membrane which overlap in a width direction, or a first membrane and said corrugation finishing membrane which overlap in a width direction.
The prior art as disclosed by Kang et al. (KR 2017050588 A) shows the use of a membrane type insulation system for an LNG carrier cargo tank which is comprised of an Invar steel structure with a first membrane, a first membrane connecting portion, and a corrugation finishing membrane which seals a width gap between said first membrane connecting portion and one or more corrugations of said first membrane.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 21, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617